      Dated: 1/12/2021
                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

IN RE:                                            )
                                                  )           Case No. 3:20-bk-04757
METAL PRODUCTS COMPANY,                           )           Chapter 11
                                                  )           Judge Walker
         Debtor.                                  )

                  ORDER APPROVING SALE FREE AND CLEAR OF
         LIENS, CLAIMS, AND ENCUMBRANCES PURSUANT TO 11 U.S.C. § 363

         This matter is before the Court upon the Debtor’s Motion for Order Approving Sale Free and

Clear of Liens, Claims, and Encumbrances Pursuant to 11 U.S.C. § 363 (the “Motion”) (Docket No.

19). In the Motion, the Debtor sought entry of an Order approving the sale of certain assets (defined

in the Motion as “Collateral”) to Plant & Machinery, Inc. (“PMI”) for $536,500, free and clear of

liens, claims, and encumbrances. Subsequent to filing the Motion, on January 12, 2021, the Debtor

filed a Notice of Amendment to Motion for Order Approving Sale Free and Clear of Liens, Claims,

and Encumbrances (Docket No. 24) (the “Amendment”). In the Amendment, the Debtor proposed to

substitute Cincinnati Industrial Auctioneers, Inc. (“CIA”) as the purchaser based on CIA’s

willingness and ability to purchase the Collateral for $545,000 on the same terms proposed by PMI.

         The Debtor provided notice of the Motion pursuant to Federal Rule of Bankruptcy

Procedures 6004 and 9013 and Local Rule 9013-1. No objections were filed prior to or after the

deadline. The Court hereby finds that the sale of the Collateral in accordance with the terms of the

Motion, as modified by the Amendment, is in the best interests of the Debtor, the bankruptcy estate,

and all creditors. Cause therefore exists to grant the Motion. It is therefore ORDERED as follows:

         1.     The Motion is GRANTED.

         2.     The Debtor is authorized to execute the asset purchase agreement, attached to the




Case 3:20-bk-04757        Doc 27    Filed 01/13/21 Entered 01/13/21 07:36:54             Desc Main
                                    Document     Page 1 of 2
Amendment as Exhibit A, and sell the described Collateral to CIA on the terms set forth therein. The

sale of the Collateral shall be free of all liens, encumbrances, and interests of any kind.

       3.      The Debtor is authorized and directed to provide CIA a bill of sale and/or other

reasonable documentation to document the transfer of the Collateral to CIA.

       4.      The Debtor shall execute all documents necessary to deliver proceeds from the sale of

the Collateral to First National Bank of Middle Tennessee. First National Bank of Middle Tennessee

shall record and/or file all documents necessary to release any interest in the Collateral.

       5.      Notwithstanding Bankruptcy Rule 6004(h), and as specifically requested in the

Motion, this Order shall take effect immediately upon entry.

       IT IS SO ORDERED.


                   THIS ORDER WAS SIGNED AND ENTERED
         ELECTRONICALLY AS INDICATED AT THE TOP OF THE FIRST PAGE.




/s/ Griffin S. Dunham
Griffin S. Dunham
DUNHAM HILDEBRAND, PLLC
2416 21st Ave. South, Suite 303
Nashville, Tennessee 37212
615.933.5850
griffin@dhnashville.com
Counsel for the Debtor




                                                  2
                                                                        This Order has been electronically
                                                                        signed. The Judge's signature and
                                                                        Court's seal appear at the top of the
                                                                        first page.
                                                                        United States Bankruptcy Court.

Case 3:20-bk-04757       Doc 27     Filed 01/13/21 Entered 01/13/21 07:36:54                   Desc Main
                                    Document     Page 2 of 2
